In an action to recover damages for personal injuries sustained by plaintiff wife, and by her husband to recover damages for loss of services and for medical expenses, plaintiffs appeal from an order of the Supreme Court, Kings County, dated January 3, 1962, which denied their *660motion for summary judgment, pursuant to rule 113 of the Rules of Civil Practice, with respect to the third cause of action (in the amended complaint) based on trespass. On December 16, 1960, a jet airplane owned by defendant United Air Lines, Inc., collided in midair with an airplane owned by defendant Trans World Airlines, Inc., and was forced to land on a street in Brooklyn. Plaintiff wife, a tenant in a building adjacent to the place where the jet airplane landed, claims she was injured when an explosion within the building caused the building to collapse. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur. [32 Misc 2d 955.]